OFFICE         OF      THE   ATTORNEY     GENERAL   OF   TEXAS
                                            AUSTIN




Oalvmrion,          Tuar-

Dou m.             Prodocrklt




                   Tour       req~0.t
tag    queatlonr

                   “xa    a    oount~




          Ioar attuition ir diraot*d to donate Bit1 No. Is,
Aot8 Wooad Called ?3ordon, UOh I.egi;+latere, 8m6tioa 17b,
rhloh made in part an ioll~rr
             “In ooumtirr whenin the Couaty &ma
        naaad la thin Aot arm oompenaatedon the bad8
        of an aamul raluy~, the 3ta20 of Tube @xl1
Boa.     I.    Pmoeokl       January 20th. 1939              Paga l!lo.
                                                                      2

        Dot  be ohargod dth   and 8hd.l not pr UI~'
        f.0  o r la a r i#81to ona
                                 a rp r mo inoo t
                                                fr io u
        tOr 8w 8UliO.8     by h%8 wrtarmod,    but ml&
        offioar &U      ba &d    by the County out of
        the     orfi00n* 38bw            mu      8u0h r008 tid 0~.
        mi~mioar     a8   would       otherwho     bo paid him by
        thmstat* ror 8uob 8orvioea.~
In THOU Of thi8 i88t qUOtad 8eiOl.&, it i8 appaZ?Iot
that all too8 huototorm  paid to.tho Stata.or Texsr.
for ssrrices rmdered By praoinot offlowe rhall here-
artor Be paid bT thooounty oat or tho orrioer8* Salaq
?Ud.,
                 Ir w8     0f   tbr     r0r06d4     wh+tt,      ,th0
writor to er thwopinion     8ad yoo arm r88p8otrully ad-
rlmd   th8t 8 ooaatable in an wu       oouaty, rho rmmaiam on
l fao basis and rho r mo a lr o m l subpoum frca~ another
county, to be arnsd     in blr pfaofnot, rbould, upOn thm
rsoeipt of tb8 proper cutirioato       et88 tbe.rorrign oounty,
be paid out of the OStlo8rm* Sala- Fund o? hi8 natlrm
ooullty.
                 You 8re further adrlrod  that 0Alr8itollCounty
should        p a rth o loastsblsmentioned in your inquiry out
or    the salam tPnd OS Galve8ton Oouhty.



                                                 Your8 Qmry truly




                                                              A8818tae




ATTORBSI fXtHEML OF TZCiXl